Title: From Thomas Jefferson to Thomas Pinckney, 27 April 1793
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Philadelphia Apr. 27. 1793.

Mr. John Carey having had permission to copy and publish such parts as might be interesting to the public, of the correspondence of the Commander in chief, the officers commanding in separate departments &c. and proposing to print them in Europe, it has been thought safer to put the M.S.S. books under cover to you. There go with this letter about 12. or 13. packets of them. I have to ask the favor of you to receive and keep them till he shall apply for them in person, and then to deliver them to him. Should any accident happen to him, be pleased to retain them till further orders as it is not meant to trust the publication to persons unknown. I have the honor to be with great & sincere esteem Dear Sir Your most obedt. & most humble servt

Th: Jefferson

